Citation Nr: 1027812	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Crohn's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2010, the Veteran provided testimony at a travel board 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  At the hearing, it was 
agreed that the record would be held open for 60 days to allow 
for the submission of additional evidence.  No additional 
evidence has been presented for the file subsequent to that 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for Crohn's disease.  
Additional development is required as to this claim prior to 
appellate consideration on the merits.  

A brief review of the evidence reflects that Crohn's disease was 
not noted on the May 1988 enlistment examination report, nor was 
there any indication of any clinical abnormality which might 
arguably be associated with Crohn's disease.  In June 1988, the 
Veteran was seen for complaints of a 2 to 3 week history of 
diarrhea, and the condition was provisionally diagnosed as 
irritable bowel syndrome.  Records dated in July 1988 document 
complaints of abdominal pain.  Radiological studies revealed 
evidence of an abnormal terminal portion of the ileum consistent 
with ileitis.  Also on file is an incomplete and undated report 
of an EPTS (existed prior to service) board, indicating that the 
Veteran was transferred to Walter Reed Army Medical Center for 
additional testing.  The report reflects that terminal ileitis 
consistent with Crohn's disease was diagnosed, which was 
determined to have existed prior to service, not permanently 
service aggravated.  

Also on file are private medical records dated in 2001, 
indicating that X-ray studies of the small intestine confirmed a 
diagnosis of Crohn's disease.  An April 2004 medical report 
indicates that the Veteran had a history of ileal Crohn's disease 
which probably dated back to a diagnosis made at a Rhode Island 
Hospital in the late 1980's.  A more recent medical report of 
October 2007 described the Veteran's ileal Crohn's disease as 
quiescent.  

Essentially, two possible theories of entitlement exist in this 
case, direct service connection, and service connection based on 
aggravation of a pre-existing condition.  Service connection 
requires evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by active military service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the disability 
underwent no increase in severity during service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

At this point, this file contains insufficient evidence upon 
which to render an informed decision in this case based on either 
viable theory of entitlement.  In this regard, the Board points 
out that no VA examination has been conducted in this case.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Since the file contains 
evidence of currently diagnosed Crohn's disease, as well as 
indications of Crohn's disease in service, possibly existing even 
prior to service, a VA examination and medical opinion are 
required by the duty to assist.

The Board also notes that upon remand, a request for additional 
evidence will be undertaken.  Specifically, the service treatment 
records (STRs) include a portion of an EPTS board report; it 
would be helpful to have all of that report if it were available.  
As such, a search request for this evidence will be made.  In 
addition, an April 2004 private medical report mentions that 
Crohn's disease was believed to have been diagnosed in the late 
1980's when the Veteran was treated at Rhode Island Hospital.  
Records from that facility are not on file and may prove helpful 
in distinguishing whether Crohn's disease was diagnosed prior or 
subsequent to the Veteran's period of service.  

In addition, during his May 2010 hearing the Veteran testified 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA) for Crohn's disease.  VA's duty to 
assist includes obtaining medical documentation from SSA, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. West, 11 Vet. 
App. 163, 139 (1998) (SSA records must be obtained when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  The SSA should be 
contacted, and any records associated with the grant of 
disability benefits should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to the service connection claim for 
Crohn's disease, that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to obtain 
any identified records.

2.  An attempt to obtain a full copy of 
Veteran's EPTS board report of 1988 (not 
specifically dated), a portion of which is 
associated with the service treatment 
records, should be made.  All attempts to 
obtain this evidence must be documented in 
the claims file.  If no such records exist, 
the claims file shall be documented 
accordingly. 

3.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file treatment 
records pertaining to the Veteran from the 
Rhode Island Hospital dated in the late 
1980's (as referenced in a private medical 
report of April 2004).  All attempts to 
obtain the records must be documented in 
the claims file.  If no such records exist, 
the claims file shall be documented 
accordingly.

4.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the Veteran including 
any medical records that Social Security 
has regarding the Veteran and any decision 
issued addressing his claim.  These records 
should be associated with the claims file.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records and/or responses received should be 
associated with the claims file.

5.  Once all available relevant medical 
records have been received and associated 
with the claims folder, make arrangements 
with the appropriate VA medical facility to 
schedule a VA examination to ascertain the 
nature and etiology of currently claimed 
Crohn's disease.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner, and the examination report should 
reflect such review.  The examination 
report should reflect such review.  A full 
history of the time of onset and 
symptomatology associated with claimed 
Crohn's disease should be elicited from the 
Veteran and provided in the report.  

The examiner should determine whether a 
diagnosis of Crohn's disease is 
appropriate, and if not, should explain why 
and render an alternate diagnosis of the 
condition claimed by the Veteran as Crohn's 
disease.  In addition the examiner is 
requested to address the following matters:

a.	 Did Crohn's disease clearly and 
unmistakably exist at/prior to the time 
of the Veteran's entry into active 
service in May 1988?

b.	If so, was Crohn's disease clearly and 
unmistakably aggravated during or as a 
result of the Veteran's period of active 
service from May to August 1988?  
(Aggravation is defined as a chronic 
worsening of the underlying condition 
opposed to a temporary flare-up of 
symptoms).  The examiner is also 
requested to make a specific finding 
addressing whether an increase in 
disability if shown, was due to the 
natural progress of the disease.  

c.	Should the examiner conclude that Crohn's 
disease did not clearly and unmistakably 
exist prior to service, the examiner 
should provide an opinion with supporting 
rationale addressing: whether it is as 
likely as not (i.e., to a degree of 
probability greater than 50 percent), 
that currently claimed Crohn's disease 
(to include any alternately diagnosed 
disorder) was incurred in or is otherwise 
etiologically related to the Veteran's 
period of active service from May to 
August 1988.  In doing so, the examiner 
should consider the Veteran's reported 
history of this condition, in terms of 
the type and frequency of his 
symptomatology in and since service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against.

If any requested determination cannot be 
made without resort to pure speculation, 
the examiner should so state.  However, 
any such determination must be supported 
by a complete rationale.

6.  Thereafter, readjudicate the Veteran's 
service connection claim for Crohn's 
disease, to include consideration of the 
theories of direct service incurrence and 
aggravation of a pre-existing disorder.  If 
the benefit sought on appeal is not 
granted, the Veteran shall be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

